Case 1:09-cr-00660-FB Document 310 Filed 05/04/21 Page 1 of 10 PageID #: 3048




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 UNITED STATES,
                                                     MEMORANDUM AND ORDER
                       Plaintiff,
                                                     Case No. 1:09-cv-00660-FB-1
        -against-

 BETIM KAZIU,

                        Defendants.
 ------------------------------------------------x

 Appearances:
 For the Plaintiff:                           For the Defendant:
 MARK J. LESKO                                STANLEY L. COHEN
 Acting United States Attorney                79 Blackberry Lane Road
 Eastern District of New York                 P.O. Box 629
 By: ROBERT POLLACK                           Jeffersonville, NY 12748
 GILLIAN KASSNER
 Assistant United States Attorneys            GEOFFREY ST. ANDREW STEWART
 271 Cadman Plaza East                        139 Fulton Street, Suite 508
 Brooklyn, NY 11201                           New York, NY 10038


BLOCK, Senior District Judge:

       On July 7, 2011, a jury found Betim Kaziu (“Kaziu”) guilty of Conspiracy to

Commit Murder in a Foreign Country, Conspiracy to Provide Material Support to

Terrorists, Attempt to Provide Material Support to a Foreign Terrorist Organization,

and Conspiracy to Use a Firearm. Kaziu grew up in Brooklyn, New York but

traveled abroad with the aim of waging jihad. Although Kaziu did not successfully

engage in acts of violence, he filmed a martyrdom video and made substantial efforts
                                                1
Case 1:09-cr-00660-FB Document 310 Filed 05/04/21 Page 2 of 10 PageID #: 3049




to join foreign terrorist organizations with the goal of harming American or allied

troops.

      On April 14, 2019, Kaziu filed a petition for habeas corpus relief under 28

U.S.C. § 2255. Kaziu’s motion is granted in part and denied in part. Upon

reconsideration of the 18 U.S.C. § 3553(a) sentencing factors, the Court has decided

to modestly reduce the petitioner’s sentence to twenty-five years imprisonment,

followed by lifetime supervision.

                                          I.

      When he was twenty-years old, Betim Kaziu and his childhood friend and

co-conspirator Sulejmah Hadzovic developed a growing interest in radical Islam

and sought to travel abroad in the hope of joining a Jihadist group. Eventually

Kaziu and Hadzovic traveled to Egypt, where they enrolled in Arabic classes and

searched for people who could introduce them to foreign fighters.

      Six months after arriving in Egypt, Hadzovic appeared to have experienced a

change of heart and left Egypt. Hadzovic traveled to the Balkans to stay with

family on his way back to the United States. Kaziu tried to persuade Hadzovic to

join an attack on American troops serving as NATO peacekeepers in the Balkans.

On July 21, 2009, Kaziu traveled from Egypt to Kosovo, where he discussed plans

to travel to Pakistan to join Al-Qaeda or the Taliban, then to Pakistan or

Afghanistan to fight United States forces. Soon thereafter, having received


                                          2
Case 1:09-cr-00660-FB Document 310 Filed 05/04/21 Page 3 of 10 PageID #: 3050




information from U.S. authorities, police in Kosovo raided the apartment where

Kaziu was staying. Inside, they found an AK-47, ammunition, hand grenades, a

shotgun brochure, and the petitioner’s camera, which contained a martyrdom video

that spoke of Kaziu’s imminent plans to depart to paradise in the afterlife.1 When

Kaziu’s laptop was recovered at a different location, authorities found materials

confirming Kaziu’s intent to join a foreign terrorist organization and to fight and

kill U.S. troops. This included inculpatory emails and a poem in which Kaziu

declared his desire to die as a martyr for Islam.

      On September 24, 2009, Kaziu was indicted in the Eastern District of New

York and arraigned on charges of Conspiracy to Commit Murder in a Foreign

Country, in violation of 18 U.S.C. § 956, and Conspiracy to Provide Material

Support to Terrorists, in violation of 18 U.S.C. § 2339A. On May 20, 2011 a grand

jury returned a superseding indictment, charging Kaziu with two additional counts,

Attempted Material Support for a Foreign Terrorist Organization, in violation of 18

U.S.C. § 2339B, and Conspiracy to Use a Firearm, in violation of 18 U.S.C. §

924(o) and § 924(c)(1)(B)(ii). The case proceeded to a jury trial that commenced

on June 27, 2011. On July 7, 2011, Kaziu was convicted of all counts. Judge John




1
 The government has conceded that it cannot prove possession of the AK-47,
ammunition, and hand grenades by a preponderance of evidence. See ECF No. 289
at 3.
                                           3
Case 1:09-cr-00660-FB Document 310 Filed 05/04/21 Page 4 of 10 PageID #: 3051




Gleeson sentenced Kaziu to twenty-seven years in prison, followed by lifetime

supervision.

                                           II.

      Both parties agree that Kaziu’s conviction as to Count Four, Conspiracy to

Use a Firearm, in violation of 18 U.S.C. § 924(o) and § 924(c)(1)(B)(ii), should be

vacated. Kaziu’s conviction on this count is premised on crimes of violence that

satisfy only the “residual clause” of 18 U.S.C. § 924(c), which the Supreme Court

invalidated as unconstitutionally vague in United States v. Davis, ___ U.S. ___,

139 S. Ct. 2319 (2019). The Court therefore vacates Kaziu’s conviction as to

Count Four.

                                          III.

      The parties dispute whether vacatur and resentencing are required as to

Count One, Conspiracy to Commit Murder in a Foreign Country, in violation of 18

U.S.C. § 956(a).

      Kaziu contends that Count One “does not pass the categorical test” because

“in the force clause context” the categorical method requires “asking whether the

least culpable conduct covered by the statute at issue nevertheless ‘has as an

element the use, attempted use, or threatened use of physical force against the

person of another.’” ECF No. 283 at 10. Kaziu contends, therefore, that “the statute

is too broad to qualify as a ‘violent felony.’” Id.


                                           4
Case 1:09-cr-00660-FB Document 310 Filed 05/04/21 Page 5 of 10 PageID #: 3052




      To the extent that Kaziu is attempting to tie his conviction under 18 U.S.C. §

956(a) to United States v. Davis, __ U.S. __, 139 S.Ct. 2319 (2019), and its

predecessor cases – Johnson v. United States, 576 U.S. 591 (2015) and Sessions v.

Dimaya, __ U.S. __, 138 S. Ct. 1204 (2018) – his argument fails. Section 956(a)

does not require the government to prove that Kaziu committed an act of violence,

nor does it have any of the constitutionally defective language relating to a crime

of violence element or a residual clause. Cf. United States v. Nikolla, 950 F.3d 51,

53 n.4 (2d Cir. 2020), cert. denied, 141 S. Ct. 634 (2020) (declining to apply Davis

where the count of conviction was unrelated to § 924(c)).

                                         IV.

      The Court has chosen to proceed with re-sentencing based on the parties’

detailed written submissions. Generally, when a count of conviction is vacated, the

default rule is to engage in de novo re-sentencing. See United States v. Powers, 842

F.3d 177, 179 (2d Cir. 2016) (“the ‘default rule’ to remedy a so-called ‘conviction

error’—as distinct from a so-called ‘sentencing error’—is de novo resentencing”).

      Nevertheless, there is growing awareness that a full resentencing proceeding

is not always necessary after vacatur of a conviction stemming from a § 2255

petition. See United States v. Pena, No. 09-CR-341, 2020 WL 7408992, at *6

(S.D.N.Y. Dec. 17, 2020) (vacating conviction and sentence for three § 924(c) and

(j) offenses, but denying request for resentencing and leaving undisturbed the


                                          5
Case 1:09-cr-00660-FB Document 310 Filed 05/04/21 Page 6 of 10 PageID #: 3053




sentences on remaining counts of conviction); United States v. Medunjanin, No.

10-CR-0019, 2020 WL 5912323, at *8 (E.D.N.Y. Oct. 6, 2020) (vacating

conviction and sentence for one § 924(c) offense, but denying request for

resentencing and leaving undisturbed the sentences on remaining counts of

conviction); Ayyad v. United States, No. 16-CV-4346, 2020 WL 5018163, at *2

(S.D.N.Y. Aug. 24, 2020) (same).

      In Medunjanin, Judge Cogan ruled that the § 2255 context meaningfully

differs from remand after a direct appeal because of the “narrow scope” of § 2255

and the more limited availability of relief under that statute, which “reflects an

interest in the finality of a criminal judgment . . . that is not present on direct

appeal.” 2020 WL 5912323, at *8. Judge Cogan concluded that a district court has

the discretion to hold a de novo re-sentencing but is not required to do so. This

Court agrees.

                                            V.

      Kaziu also challenges application of the terrorism enhancement at § 3A1.4

of the Sentencing Guidelines as unconstitutionally vague. See ECF No. 300 at 19.

In the alternative, Kaziu contends the Court should decline to apply § 3A1.4

because the “§3553(a) sentencing factors, and the parsimony clause” should be

“considered as a counterweight to the Draconian impact of §3A1.4.” Id. at 27.




                                            6
Case 1:09-cr-00660-FB Document 310 Filed 05/04/21 Page 7 of 10 PageID #: 3054




As to the first argument, the Supreme Court held in Beckles v. United States that

“the Guidelines are not subject to a vagueness challenge.” __ U.S. __, 137 S. Ct.

886, 892 (2017). Nor is there any case law indicating that Johnson and its progeny

should invalidate the terrorism enhancement at § 3A1.4 of the Guidelines. The

Second Circuit has recently affirmed cases applying the terrorism enhancement.

See United States v. Al-Farekh, 810 F. App’x 21, 27 (2d Cir. 2020); United States

v. Mumuni Saleh, 946 F.3d 97, 112 n.64 (2d Cir. 2019) (applying U.S.S.G. § 3A1.4

and “enforcing the aforementioned congressional directives by directing district

courts to increase a defendant's offense level by 12 and his criminal history

category to VI if his felony ‘involved, or was intended to promote, a federal crime

of terrorism’”) (quoting U.S.S.G. § 3A1.4).

      As to the second argument, the enhancement is applicable because, as the

government explains, Kaziu’s attempts to join al-Qaeda, the Taliban, and al-

Shabaab were accompanied by plans to kill U.S. soldiers in Afghanistan or Kosovo

and foreign government officials in Somalia. Significantly, Kaziu conceded the

applicability of the terrorism enhancement on direct appeal. See United States v.

Kaziu, 559 F. App’x 32, 39 (2d Cir. 2014) (“Kaziu admits that he was found guilty

of a ‘federal crime of terrorism’”) (quoting U.S.S.G. § 3A1.4(a)).




                                          7
Case 1:09-cr-00660-FB Document 310 Filed 05/04/21 Page 8 of 10 PageID #: 3055




                                         VI.

      Kaziu is seeking a substantial sentencing reduction. Habeas counsel argues a

sentence of “no more than fifteen years with credit for time served would be

reasonable and appropriate.” ECF No. 300 at 2. As a result, the Court is

reweighing the § 3553(a) factors Habeas counsel has written in detail about the

origins of Kaziu’s interest in radical Islam. He frames Kaziu’s crimes as the

indiscretions of a young person who was immature, uneducated, and seeking a

sense of meaning in his life through religious practices. These interests eventually

led to a naïve form of radicalization that fortunately did not produce any actual

violence. Habeas counsel contends that Kaziu has matured significantly while

serving over a decade in custody and no longer holds radical beliefs. He has

proffered the testimony of an expert who suggests Kaziu presents the typical

profile for mature adjustment post-incarceration.

      The government characterizes Kaziu as an unrepentant terrorist and a serious

public safety risk. Trial testimony established that Kaziu sought to “go to

Waziristan and join up with Taliban and Al Qaeda and when there [to] receive both

physical and combat training . . . with guns . . . [and] ultimately from there going to

Afghanistan and fighting jihad against . . . U.S. troops and its allies.” See ECF No.

306 at 7 (citing Trial Tr. 430–31). The government casts Kaziu’s resentencing

arguments as an attempt to restate the same arguments that were rejected by Judge


                                          8
Case 1:09-cr-00660-FB Document 310 Filed 05/04/21 Page 9 of 10 PageID #: 3056




Gleeson at the original sentencing proceeding. See ECF No. 306 at 23 (“even

today, the defendant persists in minimizing the seriousness of his conduct,

indicating that he still does not appreciate the wrongness of his actions and is

professing moderation now opportunistically, in light of a potential opportunity for

resentencing.”). Significantly, Judge Gleeson found Kaziu’s statements at his

original sentencing proceeding to be self-interested and noted that he believed that

if Kaziu were released he would “try to pick up where [he] left off, [and] maybe

succeed this time.” Sentencing Tr. 29-30.

      Kaziu was sentenced to twenty-seven years imprisonment for a conspiracy

that did not come to fruition. No one was physically harmed because of Kaziu’s

actions. Habeas counsel has passionately argued that Kaziu is a changed man, and

he has obtained a GED and completed courses in education and self-improvement.

Kaziu has received only two disciplinary infractions while incarcerated and none

since 2012. This is significant evidence of rehabilitation that the Court may

consider at resentencing. See United States v. Quintieri, 306 F.3d 1217, 1230 (2d

Cir. 2002) (“a court’s duty is always to sentence the defendant as he stands before

the court on the day of sentencing”); see also Pepper v. United States, 562 U.S.

476, 481, (2011) (“a district court at resentencing may consider evidence of the

defendant's postsentencing rehabilitation and that such evidence may, in

appropriate cases, support a downward variance”).


                                          9
Case 1:09-cr-00660-FB Document 310 Filed 05/04/21 Page 10 of 10 PageID #: 3057




      Kaziu’s conduct in attempting to join a terrorist group with the goal of

waging violence against American troops appropriately led to his conviction and a

lengthy sentence. However, after rebalancing the 3553(a) sentencing factors the

Court believes that a sentence of twenty-five years imprisonment, followed by

lifetime supervision is “sufficient, but not greater than necessary to fulfill the

purposes of sentencing.” United States v. Pugh, 945 F.3d 9, 24 (2d Cir. 2019)

(quoting 18 U.S.C. § 3553(a)).

                                   CONCLUSION

      Petitioner’s motion for habeas relief is GRANTED in part and DENIED in

part. Kaziu’s conviction as to Count One remains in effect, except that the sentence

is reduced to twenty-five years imprisonment, followed by lifetime supervision. The

Court vacates Kaziu’s conviction as to Count Four. Counts Two and Three are

unaffected by this decision.

SO ORDERED.

                                                _/S/ Frederic Block___________
                                                FREDERIC BLOCK
                                                Senior United States District Judge

   Brooklyn, New York
   May 3, 2021




                                           10
